Citation Nr: 0608861	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran had verified active duty service from July 1964 
to May 1972, and he subsequently served in the United States 
Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in January 1996 
denied service connection for the cause of the veteran's 
death.

3.  The evidence received since the January 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the January 1996 
rating decision is new and material, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the appellant of what 
information or evidence was needed in order reopen a claim 
for service connection for the cause of the veteran's death.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for the cause of the veteran's death, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Therefore, 
with respect to reopening the appellant's claim, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board observes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in January 1996.  The appellant was notified 
of that decision and of her appellate rights.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2001, the appellant essentially requested that her 
claim for service connection for the cause of the veteran's 
death be reopened.  The rating decision now on appeal appears 
to have reopened the appellant's claim for service connection 
for the cause of the veteran's death and adjudicated that 
claim on a de novo basis.  As will be explained below, the 
Board believes that the RO's adjudication regarding reopening 
the appellant's claim for service connection for the cause of 
the veteran's death is ultimately correct.  Nevertheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, potential 
jurisdictional defect may be raised by court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, once 
apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a January 1996 rating decision previously 
considered and denied the appellant's claim for service 
connection for the cause of the veteran's death.  In that 
decision, the RO observed that the veteran's death 
certificate showed that his cause of death was 
arteriosclerotic heart disease.  It was also noted that the 
veteran had not established service connection for any 
disability during his lifetime and that his service medical 
records were negative for any complaints, treatment, or 
diagnosis of any disability that could be related to what had 
caused his death.  As such, the RO found that the veteran's 
cause of death was not shown to be related to any disability 
that was incurred in or aggravated during his active military 
service.  

The evidence associated with the claims file subsequent to 
the January 1996 rating decision includes copies of the 
veteran's marriage certificate and service records as well as 
a September 2003 private medical opinion and the appellant's 
own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 1996 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  This evidence is new in that it was 
not previously of record.  The Board also finds the September 
2003 private medical opinion to be material because it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the Board 
notes that the September 2003 private medical opinion 
discusses the veteran's history of heart disease and 
indicates that the veteran may have had symptomatology during 
his military service.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
appellant's previously denied claim for service connection 
for the cause of the veteran's death.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the appellant's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and to this extent only, the 
appeal is granted.




REMAND

Reason for Remand: To obtain a medical opinion.  As discussed 
above, the VCAA provides that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In this case, a VA medical opinion has not been obtained in 
connection with the appellant's claim for service connection 
for the cause of the veteran's death.  The Board notes that a 
private medical opinion was submitted in September 2003, 
which discussed the veteran's medical history.  More 
specifically, the private physician observed that a February 
1964 chest x-ray showed an abnormal pulmonary artery shadow 
and possible pulmonic stenosis or other type of congenital 
heart disease.  He indicated that similar findings were 
present in an October 1966 x-ray and that a June 1961 EKG 
revealed some questionable ventricular enlargement.  The 
physician also noted that the veteran had complained of chest 
tightness and pain in 1976 and subsequently had sudden 
cardiorespiratory arrest in March 1981 at which time he could 
not be revived and was pronounced dead from sudden cardiac 
death possibly related to arteriosclerotic disease.  He noted 
that the diagnosis was never confirmed by autopsy.  Based on 
the foregoing, the September 2003 private physician stated 
that it was quite possible that the veteran had a congenital 
heart disease, such as pulmonary stenosis, which caused 
ventricular enlargement, and that over the years he ended up 
with sudden cardiac arrhythmia, which in turn caused the 
sudden cardiac death.  The physician also commented that the 
veteran may or may not have had coronary artery disease and 
indicated that presumptive diagnosis of atherosclerotic heart 
disease was certainly in question.  

It is unclear as to whether the September 2003 private 
physician had a complete review of the veteran's claims file.  
In fact, the physician only stated that he had reviewed 
whatever records the appellant had given him, and there was 
no indication as to what those records were.  Moreover, the 
physician did not specifically address whether it was at 
least as likely as not that the veteran's cause of death was 
etiologically or causally related to his military service.  
He indicated that x-rays and an EKG obtained during the 
veteran's military service had revealed some suspicious 
findings, but he did not comment as to whether those findings 
were related to the veteran's cause of death.  As such, the 
evidence of record does not include a medical opinion based 
on a complete review of the veteran's claims file that 
discusses the likelihood that the veteran's cause of death 
was related to his period of service.  Therefore, the Board 
concludes that further medical opinion is needed concerning 
these matters in order to render a decision in this case.  
38 C.F.R. § 3.159(c)(4).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  As 
this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant that an effective date for the award of benefits 
will be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

In addition, the Board notes that "[t]he term 'service-
connected' means, with respect to disability or 
death . . . that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service."  38 U.S.C.A. § 101(16).  
The law provides that a veteran is "a person who served in 
the active military, naval, or air service . . ." and that 
"[t]he term 'active military, naval, or air service' 
includes . . . any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty; or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during such training."  38 U.S.C.A. 
§ 101(2), (24)(C)(ii) (emphasis added).  Paragraph (24) of 
section 101 was amended in November 2000 to add the part in 
italics shown in the preceding sentence.

In this case in October 2001, the RO requested verification 
of the dates of the veteran's service with the Air Force 
Reserves from "5-10-72 to 12/79".  The response was that 
documents were being mailed.  The envelope with the service 
medical records contains several sheets showing points earned 
for various duty periods and these periods appear to extend 
to May 1980.  Moreover, although administrative separation 
from the reserves was recommended on a February 1979 periodic 
examination report, there is a Report of Medical History in 
the file dated in April 1980 and the purpose of the 
examination was "annual".  It is not clear from these 
documents when the veteran was separated from the Air Force 
Reserves.  Therefore, since the veteran appears to have died 
from a cardiac arrest and since the appellant's application 
to reopen was filed after the amendment to the law noted 
above, the RO must ascertain on remand the date that the 
veteran was discharged from the Air Force Reserves and, if he 
was not discharged before his death in March 1981, the RO 
must verify that he was not on inactive duty for training at 
the time of his death.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Since the veteran appears to have 
died from a cardiac arrest and since the 
appellant's application to reopen was 
filed after the amendment to the law 
noted in the body of the remand above, 
the RO must ascertain the date that the 
veteran was discharged from the Air Force 
Reserves and, if he was not discharged 
before his death in March 1981, the RO 
must verify that he was not on inactive 
duty for training at the time of his 
death.  38 U.S.C.A. § 101(2), (24)(C)(ii) 
(West 2002).

3.  The veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records and death certificate as well as 
the September 2003 private medical 
opinion, and comment as to whether it was 
at least as likely as not that the 
veteran's arteriosclerotic disease was 
etiologically or causally related to his 
military service.  The examiner should 
also indicate whether the veteran had a 
congenital heart disease, and if so, 
whether a superimposed disease or injury 
occurred during service that contributed 
to his death.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified. 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


